Citation Nr: 1823979	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  10-43 448	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1. Entitlement to service connection for cervical spine disability, to include as secondary to the service-connected lumbar spine disability.

2. Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the left lower extremity.

3. Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the right lower extremity.

4. Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. Lavan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1975 to January 1997.

This appeal is before the Board of Veterans' Appeals (Board) from August 2009 and March 2012 rating decisions by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Muskogee, Oklahoma. 

The Veteran appeared at a hearing before a now-retired Veterans Law Judge (VLJ) in May 2013. A transcript has been associated with the file. The Veteran was offered an opportunity for a hearing before another VLJ. In October 2016 correspondence, the Veteran indicated that he did not want another Board hearing. The Board remanded this matter in March 2017.

The issues of service connection for a cervical spine disorder and entitlement to a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. Prior to June 4, 2015, the Veteran's bilateral lower extremity neurogenic claudication was predominantly manifested by pain, numbness, decreased sensory function, normal motor function, normal strength, and normal reflexes. 

2. Effective June 4, 2015, the Veteran's bilateral lower extremity neurogenic claudication was predominantly manifested by pain, numbness, decreased sensory function, disturbed gait, decreased muscle strength, decreased knee reflexes, decreased or absent ankle reflexes, and required use of assistive devices.

3. Effective June 4, 2015, the Veteran's disability was additionally manifested by moderate incomplete paralysis of the bilateral femoral nerve. 


CONCLUSIONS OF LAW

1. The criteria for a rating in excess of 20 percent for neurogenic claudication of the left lower extremity, under Diagnostic Code 8520, prior to June 4, 2015, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, Diagnostic Code (DC) 8520 (2017).

2. The criteria for a rating in excess of 20 percent for neurogenic claudication of the right lower extremity, under Diagnostic Code 8520, prior to June 4, 2015, have not been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2017).

3. The criteria for a 40 percent rating, but no higher, for neurogenic claudication of the left lower extremity, under Diagnostic Code 8520, effective June 4, 2015, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2017).

4. The criteria for a 40 percent rating, but no higher, for neurogenic claudication of the right lower extremity, under Diagnostic Code 8520, effective June 4, 2015, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8520 (2017).

5. The criteria for a separate 20 percent rating, but no higher, for moderate incomplete paralysis of the left femoral nerve, under Diagnostic Code 8526, effective June 4, 2015, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8526 (2017). 

6. The criteria for a separate 20 percent rating, but no higher, for moderate incomplete paralysis of the right femoral nerve, under Diagnostic Code 8526, effective June 4, 2015, have been met. 38 U.S.C. § 1155 (2012); 38 C.F.R. §§ 4.3, 4.7, 4.124a, DC 8526 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Diagnostic Code 8520 addresses disability ratings for the sciatic nerve. It provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate, a 40 percent rating for moderately severe, and a 60 percent rating for severe incomplete paralysis. Complete paralysis is rated 80 percent disabling.

Diagnostic Code 8526 addresses disability ratings for the femoral nerve. It provides a 10 percent rating for mild incomplete paralysis, a 20 percent rating for moderate, a 30 percent rating for severe incomplete paralysis, and 40 percent for complete paralysis.

The Schedule of Ratings for these DCs directs: "When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree."

Increased Ratings for Bilateral Lower Extremity Neurogenic Claudication

The Veteran contends that he is entitled to a higher rating for the neurogenic claudication of the bilateral lower extremities. To assist in assessing his claim, he was afforded a VA nerves examination in January 2011, at which time he complained of tingling, numbness, cold feet, and fatigue as often as three times per day. While he could dress himself, drive a car, and maintain employment, he could not shower or perform other activities of daily living. A neurological evaluation revealed normal reflexes, abnormal motor function with findings of 3/5 in the bilateral lower extremities, and decreased sensory function for the tibial nerves and peroneal nerves bilaterally. The examiner diagnosed him with neurogenic claudication of the bilateral lower extremities and noted that the Veteran misses approximately 10 work days out of the month due to his stroke and lower back pain with leg issues. 

Private medical records from 2010 show that the Veteran complained of worsening bilateral leg pain and difficulty walking for prolonged distances, getting out of chairs, and sleeping. In November 2010, a private physical examination documented excellent strength and reflexes in the lower extremities, and a private neurologist determined that several significant pathologic processes in the lumbar spine were the likely causes of his pain.  

March 2011 records from the Reynolds Army Community Hospital show diminished sensory bilateral distal lower legs, with normal muscle bulk, tone, and strength, normal reflexes, and a normal gait. He was diagnosed with significant polyneuropathy with diminished sensation to all extremities and his treating physician submitted a statement in July 2011 relating this diagnosis to service.  

The Veteran underwent another VA examination in September 2011. He reported that he was employed and symptoms of tingling, numbness, abnormal sensation, pain, weakness, and electrical shock sensation. A neurological examination showed decreased sensory function but no motor dysfunction and the examiner concluded that there was no change in the diagnosis of neurogenic claudication of the bilateral lower extremities, involving the sciatic nerve. He opined, however, that the Veteran's service-connected disabilities, post-stroke, had a severe effect on his usual occupation and daily activity.  

He was afforded a third VA examination in September 2014. Muscle strength was 3/5 for the bilateral knees and ankles, but his reflexes were normal. The examiner documented that the Veteran dragged his feet on the floor due to bilateral lower extremity weakness and diagnosed him with mild neurogenic claudication of the sciatic nerve bilaterally. 

In June 2015, a private examination revealed 4/5 motor strength in the biceps femoris, hip flexors, and quadriceps, reduced sensation bilaterally, reduced reflexes for the knees, and absent reflexes for the ankles. He was diagnosed with idiopathic progressive neuropathy due to service and referred to neurology for EMG testing. He underwent EMG testing in July 2015 and was diagnosed with moderately severe to severe bilateral root lesions and superimposed sensory motor polyneuropathy with irritation or possible reinnervation of the thigh and calf muscles.  

In January 2016, the Social Security Administration determined the Veteran was disabled in part due to his peripheral neuropathy disorder. A January 2016 examination revealed 4/5 strength in the bilateral lower extremities with diminished sensation throughout both lower extremities. He was diagnosed with back pain, neuropathy, and multifactorial gait disturbance due to his back, poor balance, and stroke residuals.  

The Veteran was afforded another VA nerves examination in June 2017 and was diagnosed with idiopathic progressive polyneuropathy and neurogenic claudication of the bilateral lower extremities. He reported experienced mild intermittent pain, paresthesias and/or dysesthias, and numbness bilaterally. Muscle strength testing showed 3/5 strength for the knees and ankle plantar flexion and 2/5 strength for ankle dorsiflexion. There was no evidence of muscle atrophy. A reflex examination revealed hypoactive reflexes for the knees and ankles bilaterally and a sensory examination revealed decreased sensation for the entirety of the lower extremities bilaterally. A nerve examination showed mild incomplete paralysis of the sciatic nerve, mild incomplete paralysis of the superficial peroneal nerve, moderate incomplete paralysis of the deep peroneal nerve, mild incomplete paralysis of the tibial nerve, mild incomplete paralysis of the posterior tibial nerve, moderate incomplete paralysis of the femoral nerve, and mild incomplete paralysis of the external cutaneous nerve of the thigh bilaterally. The examiner noted that the Veteran uses a scooter for mobility, but that the evidence does not show complete paralysis of either lower extremity, no active movement of the muscles below the knee, and weakened or lost knee flexion. 

A private physical and neurological assessment from September 2017 shows decreased bilateral hamstring strength, decreased sensory function bilaterally, decreased knee reflexes bilaterally, disturbed gait, 1/5 muscle strength in the ankles, and limited ankle range of motion due to pain. At the evaluation, the Veteran reported experiencing numbness, coldness, and pain in both legs "for years," difficulty bending and walking, and balance problems with falls up to five times per month. He underwent EMG testing in November 2017, which showed significant axonal sensorimotor polyneuropathy. 

In consideration of the evidence, the Board finds that a rating in excess of 20 percent is not warranted based on incomplete paralysis of the sciatic nerve prior to June 4, 2015. Initially, the Board notes that the Veteran has been diagnosed with idiopathic progressive polyneuropathy and neurogenic claudication of the bilateral lower extremities. As the evidence shows that these symptoms are indistinguishable and the polyneuropathy has been related to service by several medical professionals, the Board considered all of the Veteran's symptoms related to both diagnoses in rendering its decision. 

Prior to June 4, 2015, the evidence predominantly showed pain, decreased sensation, normal motor function, normal muscle tone, and normal reflexes. While the September 2014 VA examination showed decreased muscle strength, the examination also showed normal reflexes and mild neurogenic claudication only. Because the involvement was wholly sensory for the majority of this time period, the maximum rating available is 20 percent for a moderate degree of incomplete paralysis. See 38 C.F.R. § 4.124a. Accordingly, a higher rating is not warranted prior to June 4, 2015.  

Effective June 4, 2015, the Board finds that a 40 percent rating is warranted. During this period, the Veteran's disability was manifested by 3/5 knee muscle strength, hypoactive knee reflexes, absent to hypoactive ankle reflexes, continuous complaints of pain and numbness, gait disturbances, extensive pain medication, and regular required use of assistive devices. While the VA examination only shows a mild incomplete paralysis of the sciatic nerve, the Board's decision is based on the entirety of the Veteran's disability picture as well as other affected nerves related to the sciatic branch. The Board finds that ratings in excess of 40 percent are not warranted because there is evidence of neither marked muscular atrophy indicative of severe incomplete paralysis, nor complete paralysis.

The Board considered whether a separate rating was warranted under Diagnostic Codes 8521-8530, 8621-8630, and 8721-8730, for paralysis, neuritis, and neuralgia of other nerves of the lower extremity. The Board finds, however, that a separate rating is not warranted for the affected superficial peroneal, deep peroneal, tibial, and posterior tibial nerves because the symptoms arise from the same nerve branch, the sciatic nerve, and any symptoms caused by incomplete paralysis of these nerves have been contemplated. See VA Adjudication Procedures Manual, M21-1, Part III, Subpart iv, 4.N.4.e.  

The Board further finds that a separate 20 percent rating is warranted for the moderate incomplete paralysis of the femoral nerve, effective June 4, 2015, based on the earliest documentation of the involvement of the quadriceps muscle. Pursuant to VA's Adjudication Procedures Manual, the femoral nerve branch is separate from the sciatic branch and a separate rating is appropriate where warranted. See M21-1, Part III, Subpart iv, 4.N.4.e-f. A rating in excess of 20 percent is not warranted because the evidence does not show severe incomplete paralysis. There is no evidence of muscle atrophy or trophic changes, and, at worst, the Veteran's knee strength was 3/5 and knee reflexes were hypoactive. Indeed, the most recent VA examination has documented the femoral nerve paralysis as moderate and incomplete. Accordingly, a rating in excess of 20 percent is not warranted for neuropathy involving the femoral nerve. 


ORDER

Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the left lower extremity, under Diagnostic Code 8520, prior to June 4, 2015, is denied. 

Entitlement to an increased rating in excess of 20 percent for neurogenic claudication of the right lower extremity, under Diagnostic Code 8520, prior to June 4, 2015, is denied.

Entitlement to a 40 percent rating, but no higher, for neurogenic claudication of the left lower extremity, under Diagnostic Code 8520, effective June 4, 2015, is granted. 

Entitlement to a 40 percent rating, but no higher, for neurogenic claudication of the right lower extremity, under Diagnostic Code 8520, effective June 4, 2015, is granted. 

Entitlement to a separate 20 percent rating, but no higher, for moderate incomplete paralysis of the left femoral nerve, under Diagnostic Code 8526, effective June 4, 2015, is granted. 

Entitlement to a separate 20 percent rating, but no higher, for moderate incomplete paralysis of the right femoral nerve, under Diagnostic Code 8526, effective June 4, 2015, is granted. 


REMAND

Cervical spine

The Board finds that the issue of entitlement to service connection for a cervical spine disorder must be remanded for compliance with the previous remand instructions. The Board specifically remanded the issue for an addendum medical opinion that did not solely rely on the lack of contemporaneous medical records during service to support a negative conclusion. The June 2017 VA examiner noted review of the service treatment records and opined that "[as] there is no documentation of [the Veteran] having neck problems in service, it is reasonable to conclude that [the Veteran's] cervical spine disability is less likely than not related to his active service." The examiner did not discuss another basis for the denial; thus, a remand is necessary for an addendum opinion that complies with the Board's remand. As the aggravation opinion was adequate, only a direct service connection addendum must be obtained on remand.  

TDIU

Evidence demonstrates that the Veteran stopped working full-time on July 13, 2015, which serves as the effective date for his SSA disability award. The record shows, however, that his disabilities caused him to miss work at least 10 days a month as early as January 2011.  The Veteran was provided with a VA Form 21-8940 and notice relevant to his TDIU claim in April 2017, but has not submitted a completed form.

A TDIU may be assigned where the schedular rating is less than total when it is found that the disabled person is unable to secure or follow a substantially gainful occupation as a result of a single service-connected disability ratable at 60 percent or more, or as a result of two or more service-connected disabilities, provided that one of those disabilities is ratable at 40 percent or more and there is sufficient additional service-connected disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).

Prior to June 4, 2015, the Veteran's combined rating was at most 60 percent (excluding three months of temporary total disability from February to May 2013); therefore the criteria for a TDIU under 38 C.F.R. § 4.16(a) are not met prior to that date. However, as the Board is remanding a service connection claim in this decision, it is possible that the adjudication of that claim could result in higher combined ratings to meet the criteria 38 C.F.R. § 4.16(a). Thus, the Board finds that it would be premature to adjudicate the issue of entitlement to a TDIU at this time. Tyrues v. Shinseki, 23 Vet. App. 166, 177 (2009) (en banc).

Accordingly, the case is REMANDED for the following action:

Obtain a direct service connection opinion from an appropriate VA examiner other than the physician who provided the June 2017 medical opinion. A new examination is only required if deemed necessary by the examiner.

The examiner should opine whether it at least as likely as not (50 percent or greater probability) that the cervical spine disability began during active service, is related to any incident of service, or had its onset within one year after discharge from active service (by January 1998).

The VA examiner is advised that it is not sufficient to provide a negative opinion based solely on the absence of contemporaneous medical records during service.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


